United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ILIANA HEALTHCARE SYSTEM, Danville, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1785
Issued: February 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 11, 2014 appellant, through her attorney, filed a timely appeal of a July 2,
2014 decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury in the
performance of duty on May 24, 2013, as alleged.
FACTUAL HISTORY
On May 24, 2013 appellant, then a 43-year-old nursing assistant, filed a traumatic injury
claim alleging that on that date she sustained a left arm injury as the result of assisting with
1

5 U.S.C. § 8101 et seq.

turning a patient to the side after pushing the individual on a cart for an x-ray interpretation. At
this point she felt a sharp burning pain up her left arm to her neck.
In support of her claim appellant submitted progress notes dated May 24, 2013.2 The
progress notes related that she was asked to help roll over a patient and that she felt a burning
pain which traveled from her wrist to her left shoulder. A physical examination revealed no
swelling and equal grip.
On June 26, 2013 OWCP received reports dated May 15 and June 6, 2013 from Dr. Mark
Greatting, a treating Board-certified orthopedic surgeon, diagnosing carpal tunnel syndrome. In
the May 15, 2013 report, Dr. Greatting related that appellant was seen for left hand and
complaints with the left arm bothering her for the past couple of months. He noted that she had
been diagnosed with bilateral carpal tunnel syndrome with surgery for the left performed on
November 8, 2011 and the right performed on October 13, 2010. A physical examination
revealed good left forearm hand, wrist and elbow motion, a negative Tinel’s sign over the cubital
area and positive Tinel’s sign, negative Phalen’s test and negative compression test over the
carpal tunnel area. In concluding, Dr. Greatting stated in both reports that the physical
examination findings suggested possible recurrent carpal tunnel syndrome. He recommended a
new electromyograph (EMG) test to evaluate appellant’s complaints.
On June 6, 2013 Dr. Greatting reviewed an EMG study, which showed mild left carpal
tunnel syndrome and no radial or ulnar neuropathy. A physical examination revealed good left
forearm, wrist, elbow, and hand motion, a negative Tinel’s sign over the cubital area, and
positive Tinel’s sign, negative Phalen’s test and negative compression test over the carpal tunnel
area.
In a June 24, 2013 attending physician’s report (Form CA-20), Dr. Greatting diagnosed
left carpal tunnel syndrome and referenced a May 15, 2013 report for history and physical
findings. He stated that a June 6, 2013 EMG report showed mild carpal tunnel syndrome.
Dr. Greatting noted that appellant was currently on light-duty work with restrictions of no
repetitive left wrist bending, no pushing, or pulling more than five pounds with the left arm and
no lifting. The report noted that she had received treatment for this condition on October 27,
November 23, and December 21, and 29, 2011, February 15, 2012, May 15, and June 6, 2013.
Dr. Greatting checked “yes” to the question of whether the diagnosed condition had been caused
or aggravated by appellant’s employment. Under explanation, he wrote “w/c case.”
In a letter dated September 13, 2013, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. It noted that the record lacked any medical report
diagnosing a medical condition as causally related to the May 24, 2013 incident. Appellant was
afforded 30 days to provide the requested information.
In a July 3, 2013 report, Dr. Greatting diagnosed carpal tunnel syndrome. He stated that
appellant had “a minimally positive Tinel’s over the carpal tunnel” and recommended work
restrictions.

2

The signature on the progress notes are illegible.

2

By decision dated October 16, 2013, OWCP denied appellant’s claim on the grounds that
the record contained no medical evidence diagnosing a condition causally related to the accepted
May 24, 2013 incident.
On October 28, 2013 appellant’s counsel requested a telephonic hearing before an OWCP
hearing representative, which was held on May 12, 2014.
Subsequent to appellant’s request for a telephonic hearing, she submitted additional
reports from Dr. Greatting. In January 3 and February 5, 2012 reports, Dr. Greatting diagnosed
carpal tunnel syndrome and cubital tunnel syndrome. In the January 3, 2012 report, he reported
good range of motion and strength. In the February 5, 2012 report, Dr. Greatting related that on
November 8, 2011 appellant underwent left cubital and carpal tunnel syndrome surgery. A
physical examination revealed good distal ulnar and medical nerve distribution strength. On
February 5, 2012 Dr. Greatting released appellant from his care and indicated that she could
return to work with no limitations or restrictions. In reports dated July 3 and August 14, 2013,
he diagnosed carpal tunnel syndrome. Physical findings from the reports included positive left
carpal tunnel Tinel’s sign and good abductor policis brevis strength. On August 14, 2013,
Dr. Greatting opined that appellant had mild left recurrent carpal tunnel syndrome.
By decision dated July 2, 2014, an OWCP hearing representative affirmed the
October 16, 2013 denial of appellant’s claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.7 Second, the

3

See supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

3

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
OWCP accepted that the work activity on May 24, 2013 occurred as alleged by appellant.
On October 16, 2013 it denied her claim on the grounds that the medical evidence failed to
support that she sustained any medical condition due to the May 24, 2013 employment incident.
An OWCP hearing representative affirmed the denial of appellant’s claim in a July 2, 2014
decision. The issue on appeal is whether the evidence is sufficient to establish her claim that she
sustained an injury in the performance of duty to her left upper extremity condition due to the
accepted May 24, 2013 employment incident.
The Board finds that the medical evidence submitted by appellant is insufficient to
establish that she sustained an injury resulting from the accepted May 24, 2013 employment
incident. Therefore, appellant has failed to meet her burden of proof.
Appellant submitted multiple reports by Dr. Greatting, who diagnosed mild left carpal
tunnel syndrome. In an attending physician’s report dated June 24, 2013, Dr. Greatting checked
“yes” to the question of whether the diagnosed condition was causally related to her
employment. In support of this conclusion, he wrote “w/c case.” The Board has held that when
a physician’s opinion on causal relationship consists only of checking “yes” to a form question,
without explanation or rationale, that opinion is of diminished probative value and is insufficient
to establish a claim.12 Thus, this report is insufficient to meet appellant’s burden of proof.
In reports dated January 3 and February 5, 2012 and May 15, 2013, Dr. Greatting
provided physical findings and diagnosed carpal tunnel syndrome. However, these reports
predate the May 24, 2013 employment incident and are not relevant to whether the accepted
8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

D.D., 57 ECAB 734 (2006); Cecelia M. Corley, 56 ECAB 662 (2005).

4

employment incident caused or contributed to appellant’s left carpal tunnel condition.13 Thus,
these reports are insufficient to establish her claim.
Appellant also submitted reports dated June 6, July 3 and August 15, 2013, from
Dr. Greatting diagnosing carpal tunnel syndrome and providing physical findings. These reports
contain no history of the May 24, 2013 employment incident or provide an opinion regarding the
cause of her condition. The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.14 Furthermore, Dr. Greatting provided no history of the May 24, 2013
employment incident. Medical opinions based on an incomplete or inaccurate history are of
diminished probative value.15 For these reasons, Dr. Greatting’s reports are of diminished
probative value and insufficient to meet appellant’s burden of proof.
The Board has held that the fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.16 An award of compensation may not
be based on surmise, conjecture, or speculation. Neither the fact that appellant’s conditions
became apparent during a period of employment nor the belief that her condition was caused,
precipitated, or aggravated by her employment is sufficient to establish causal relationship.17 To
establish a firm medical diagnosis and causal relationship, appellant must submit a physician’s
report that addresses the May 24, 2013 employment incident and how it caused or aggravated her
claimed condition.18
As there is no probative, rationalized medical evidence addressing how appellant’s
claimed left upper extremity condition was caused or aggravated by the May 24, 2013
employment incident, she has not met her burden of proof.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on May 24, 2013, as alleged.

13

See Michelle Kunzwiler, 51 ECAB 334 (2000).

14

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004).
15

L.G., Docket No. 09-1692 (issued August 11, 2010); M.W., 57 ECAB 710 (2006); James R. Taylor, 56 ECAB
537 (2005).
16

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB
559 (2006).
17

See D.U., Docket No. 10-144 (issued July 27, 2010); D.I., id.; Robert Broome, 55 ECAB 339 (2004); Anna C.
Leanza, 48 ECAB 115 (1996).
18

Michael S. Mina, 57 ECAB 379 (2006); Michael E. Smith, 50 ECAB 313 (1999).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 2, 2014 is affirmed.
Issued: February 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

